DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 12/16/2021.  Claims 1, 3, 7-14, and 22-31 are pending in the case.  Claims 2, 4-6, and 15-21 have been cancelled.  Claims 22-31 have been added.  Claims 1 and 22 are independent claims.

Response to Arguments
Applicants’ prior art arguments have been considered but are moot because the new grounds of rejection presented below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Kuo et al. (US 2017/0102907 A1, hereinafter Kuo) in view of My Q/A Corner (“Why is LCD (Liquid Crystal Display) device so named?,” January 2017, http://myqacorner.blogspot.com/2017/01/liquid-crystal-display.html, hereinafter Corner) and Faley et al. (US 20190081479 A1, hereinafter Faley).

As to independent claim 1, Kuo teaches a power device (figure 1 part 1 PDU) for providing operation power to at least one load (figure 1 part 70 load), the power device comprising:
a display (figure 1 part 15 displayer); and
a control circuit, configured to display a color interface by the display (“an internal first processor 12 of the first PDU 1 can driver [sic] the screen color of the first displayer 15,” paragraph 0029 lines 13-14), so as to show at least one of a system status and a system setting (figure 1 part 14 setting menu) of the power device by the color interface (“an internal first [sic] the screen color of the first displayer 15,” paragraph 0029 lines 13-14).
Kuo does not appear to expressly teach a device wherein the display comprises a graphical liquid crystal display, wherein the graphical liquid crystal display comprises a color patterned transparent film and a monochromatic liquid crystal display.
Corner teaches a device wherein the display comprises a graphical liquid crystal display, wherein the graphical liquid crystal display comprises a color patterned transparent film (“Color Filter,” page 1 figure) and a monochromatic liquid crystal display (“Liquid Crystal” passing “White Light,” page 1 figure).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kuo to comprise the graphical liquid crystal display of Corner.  One would have been motivated to make such a combination to provide a wider variety of manufacturing options and flexibility in price versus performance.
Kuo/Corner does not appear to expressly teach a device wherein the color interface comprises a color icon.
Faley teaches a device wherein the color interface comprises a color icon (“Black circle indicates SkyBox OFF state, Green will represent ON state and Red will indicate the system is in a faulted state,” paragraph 0519 lines 2-4).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the color interface of Kuo/Corner to comprise the color icon of Faley.  One would have been motivated to make such a combination to help preserve usability when increasing features and complexity.

As to dependent claim 7, the rejection of claim 1 is incorporated.  Kuo/Corner/Faley further teaches a device wherein the graphical liquid crystal display comprises a touch panel, and the control circuit is further configured to receive, through the touch panel, the system setting inputted by a user (“The example user interface hardware 58 may be any appropriate hardware, such as a touch screen, display screen, keyboard, mouse, or the like, for communicating information to and receiving information from a user,” Faley paragraph 0199 lines 1-4).

As to dependent claim 8, the rejection of claim 1 is incorporated.  Kuo/Corner/Faley further teaches a device comprising an input interface, wherein the control circuit is further configured to receive, through the input interface, the system setting inputted by a user (“The load page 260 defines a load configuration button 260a and a load status button 260b. The load configuration page 262 displays first and second load configuration data fields 262a and 262b that display and allow alteration of load configuration data,” Faley paragraph 0178 lines 3-7).

As to dependent claim 9, the rejection of claim 8 is incorporated.  Kuo/Corner/Faley further teaches a device wherein the input interface comprises at least one button (“The load page 260 defines a load configuration button 260a and a load status button 260b. The load configuration page 262 displays first and second load configuration data fields 262a and 262b that display and allow alteration of load configuration data,” Faley paragraph 0178 lines 3-7).

As to dependent claim 10, the rejection of claim 1 is incorporated.  Kuo/Corner/Faley further teaches a device wherein the power device comprises an uninterruptible power system, an AC-DC converter, a DC-AC inverter, a DC-DC converter, a power distribution unit or an automatic transfer switch (“the PDA has at least one PDU (power distribution unit),” Kuo abstract lines 2-3).

As to dependent claim 11, the rejection of claim 10 is incorporated.  Kuo/Corner/Faley further teaches a device wherein the uninterruptible power system comprises an input unit, a first voltage conversion unit, a second voltage conversion unit, an output unit, a battery and a sensing circuit, the sensing circuit is configured to sense the input unit, the first voltage conversion unit, the second voltage conversion unit, the output unit and the battery, thereby providing a sensing data to the control circuit so that the control circuit determines at least one system status of the uninterruptible power system according to the sensing data (Due to the alternative language (“or”) claim 10 recites alternative limitations such that only one (selected limitation) of the possible limitations is need to be taught to properly reject the claims. Consequently, subsequent limitations further limiting the non-selected, alternative limitations are not required.).

As to dependent claim 12, the rejection of claim 11 is incorporated.  Kuo/Corner/Faley further teaches a device wherein the uninterruptible power system is an on-line uninterruptible power system, and the input unit comprises a first switch unit, 

As to dependent claim 13, the rejection of claim 11 is incorporated.  Kuo/Corner/Faley further teaches a device wherein the uninterruptible power system is an off-line uninterruptible power system, and the input unit comprises a first switch unit, the output unit comprises a second switch unit, the second voltage conversion unit comprises a DC-AC conversion circuit, and the first voltage conversion unit is composed of a charging circuit and a DC-DC conversion circuit (Due to the alternative language (“or”) claim 10 recites alternative limitations such that only one (selected limitation) of the possible limitations is need to be taught to properly reject the claims. Consequently, subsequent limitations further limiting the non-selected, alternative limitations are not required.).

As to dependent claim 14, the rejection of claim 11 is incorporated.  Kuo/Corner/Faley further teaches a device wherein the uninterruptible power system is a line-interactive uninterruptible power system, and the line-interactive uninterruptible power system further comprises an automatic voltage regulator, and the input unit .

Claims 22 and 24-31 are rejected under 35 U.S.C. § 103 as being unpatentable over Kuo et al. (US 2017/0102907 A1, hereinafter Kuo) in view of Tien et al. (“Light Leakage of Multidomain Vertical Alignment LCDs Using a Colorimetric Model in the Dark State,” 3 June 2018, Advances in Condensed Matter Physics, https://doi.org/10.1155/2018/6386428, hereinafter Tien) and Faley et al. (US 20190081479 A1, hereinafter Faley).

As to independent claim 22, Kuo teaches a power device (figure 1 part 1 PDU) for providing operation power to at least one load (figure 1 part 70 load), the power device comprising:
a display (figure 1 part 15 displayer); and
a control circuit, configured to display a color interface by the display (“an internal first processor 12 of the first PDU 1 can driver [sic] the screen color of the first displayer 15,” paragraph 0029 lines 13-14), so as to show at least one of a system status and a system setting (figure 1 part 14 setting menu) of the power device by the color interface (“an internal first [sic] the screen color of the first displayer 15,” paragraph 0029 lines 13-14).
Kuo does not appear to expressly teach a device wherein the display comprises a graphical liquid crystal display, wherein a glass substrate of the graphical liquid crystal display has a color patterned coating.
Tien teaches a device wherein the display comprises a graphical liquid crystal display, wherein a glass substrate of the graphical liquid crystal display has a color patterned coating (“glass (color filter)” and “color filter” layers, page 2 figure 1).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kuo to comprise the graphical liquid crystal display of Tien.  One would have been motivated to make such a combination to provide a wider variety of manufacturing options and flexibility in price versus performance.
Kuo/Tien does not appear to expressly teach a device wherein the color interface comprises a color icon.
Faley teaches a device wherein the color interface comprises a color icon (“Black circle indicates SkyBox OFF state, Green will represent ON state and Red will indicate the system is in a faulted state,” paragraph 0519 lines 2-4).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the color interface of Kuo/Tien to comprise the color icon of Faley.  One would have been motivated to make such a combination to help preserve usability when increasing features and complexity.

claim 24, the rejection of claim 22 is incorporated.  Kuo/Tien/Faley further teaches a device wherein the graphical liquid crystal display comprises a touch panel, and the control circuit is further configured to receive, through the touch panel, the system setting inputted by a user (“The example user interface hardware 58 may be any appropriate hardware, such as a touch screen, display screen, keyboard, mouse, or the like, for communicating information to and receiving information from a user,” Faley paragraph 0199 lines 1-4).

As to dependent claim 25, the rejection of claim 22 is incorporated.  Kuo/Tien/Faley further teaches a device comprising an input interface, wherein the control circuit is further configured to receive, through the input interface, the system setting inputted by a user (“The load page 260 defines a load configuration button 260a and a load status button 260b. The load configuration page 262 displays first and second load configuration data fields 262a and 262b that display and allow alteration of load configuration data,” Faley paragraph 0178 lines 3-7).

As to dependent claim 26, the rejection of claim 25 is incorporated.  Kuo/Tien/Faley further teaches a device wherein the input interface comprises at least one button (“The load page 260 defines a load configuration button 260a and a load status button 260b. The load configuration page 262 displays first and second load configuration data fields 262a and 262b that display and allow alteration of load configuration data,” Faley paragraph 0178 lines 3-7).

claim 27, the rejection of claim 22 is incorporated.  Kuo/Tien/Faley further teaches a device wherein the power device comprises an uninterruptible power system, an AC-DC converter, a DC-AC inverter, a DC-DC converter, a power distribution unit or an automatic transfer switch (“the PDA has at least one PDU (power distribution unit),” Kuo abstract lines 2-3).

As to dependent claim 28, the rejection of claim 27 is incorporated.  Kuo/Tien/Faley further teaches a device wherein the uninterruptible power system comprises an input unit, a first voltage conversion unit, a second voltage conversion unit, an output unit, a battery and a sensing circuit, the sensing circuit is configured to sense the input unit, the first voltage conversion unit, the second voltage conversion unit, the output unit and the battery, thereby providing a sensing data to the control circuit so that the control circuit determines at least one system status of the uninterruptible power system according to the sensing data (Due to the alternative language (“or”) claim 27 recites alternative limitations such that only one (selected limitation) of the possible limitations is need to be taught to properly reject the claims. Consequently, subsequent limitations further limiting the non-selected, alternative limitations are not required.).

As to dependent claim 29, the rejection of claim 28 is incorporated.  Kuo/Tien/Faley further teaches a device wherein the uninterruptible power system is an on-line uninterruptible power system, and the input unit comprises a first switch unit, the output unit comprises a second switch unit, the second voltage conversion unit 

As to dependent claim 30, the rejection of claim 28 is incorporated.  Kuo/Tien/Faley further teaches a device wherein the uninterruptible power system is an off-line uninterruptible power system, and the input unit comprises a first switch unit, the output unit comprises a second switch unit, the second voltage conversion unit comprises a DC-AC conversion circuit, and the first voltage conversion unit is composed of a charging circuit and a DC-DC conversion circuit (Due to the alternative language (“or”) claim 27 recites alternative limitations such that only one (selected limitation) of the possible limitations is need to be taught to properly reject the claims. Consequently, subsequent limitations further limiting the non-selected, alternative limitations are not required.).

As to dependent claim 31, the rejection of claim 28 is incorporated.  Kuo/Tien/Faley further teaches a device wherein the uninterruptible power system is a line-interactive uninterruptible power system, and the line-interactive uninterruptible power system further comprises an automatic voltage regulator, and the input unit comprises a first switch unit, the output unit comprises a second switch unit, the second voltage conversion unit comprises a DC-AC conversion circuit, and the first voltage conversion unit is a charging circuit (Due to the alternative language (“or”) claim 27 recites alternative limitations such that only one (selected limitation) of the possible limitations is need to be taught to properly reject the claims. Consequently, subsequent limitations further limiting the non-selected, alternative limitations are not required.).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Kuo in view of Corner, Faley, and Eom et al. (US 2017/0156076 A1, hereinafter Eom).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Kuo/Corner/Faley does not appear to expressly teach a device wherein the control circuit further controls the graphical liquid crystal display to blink the color icon, so as to show at least one of the system status and the system setting by the color icon.
Eom teaches a device wherein the control circuit further controls the display to blink the color icon, so as to show at least one of the system status and the system setting by the color icon (“each room information item includes information for use in management such as room temperature/humidity/electric power usage and status information of electronic devices in the form of icons. The icons may be designed with various colors and blinking function to provide the user with intuitive information,” paragraph 0366 lines 5-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the color icon of Kuo/Corner/Faley to comprise the blinking of Eom.  One would have been motivated to make such a combination “to provide the user with intuitive information” (paragraph 0366 line 10).

Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Kuo in view of Corner, Faley, and Eom et al. (US 2017/0156076 A1, hereinafter Eom).

As to dependent claim 23, the rejection of claim 22 is incorporated.
Kuo/Corner/Faley does not appear to expressly teach a device wherein the control circuit further controls the graphical liquid crystal display to blink the color icon, so as to show at least one of the system status and the system setting by the color icon.
Eom teaches a device wherein the control circuit further controls the display to blink the color icon, so as to show at least one of the system status and the system setting by the color icon (“each room information item includes information for use in management such as room temperature/humidity/electric power usage and status information of electronic devices in the form of icons. The icons may be designed with various colors and blinking function to provide the user with intuitive information,” paragraph 0366 lines 5-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the color icon of Kuo/Corner/Faley to comprise the blinking of Eom.  One would have been motivated to make such a combination “to provide the user with intuitive information” (paragraph 0366 line 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Mitnik (“The Anatomy Of LCD Displays,” 11 December 2017, http://display.phoenixdisplay.com/blog/the-anatomy-of-lcd-displays) disclosing LCDs
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Applicants’ amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145